PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PAVLIV et al.
Application No. 16/849,693
Filed: 15 Apr 2020
For: STABILIZED STATIN FORMULATIONS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed June 29, 2021, which is treated as a petition under 37 CFR 1.53(e) requesting that the above-identified application be accorded a filing date of April 15, 2020.

The petition is granted.

The instant nonprovisional application was filed April 15, 2020, and consisted of, inter alia, 28 pages of specification and three pages containing claims, and a preliminary amendment. No drawings sheets were amount the application papers as filed.

On April 29, 2020, a Notice to File Missing Parts was mailed, stating that the application was accorded a filing date of April 29, 2020, but that the application was deposited without drawings. Applicant should reconsider whether the drawings are necessary under 35 U.S.C. 113 (first sentence) for an understanding of the subject matter sought to be patented. Applicant was given two (2) months to submit the missing parts to avoid abandonment.

On June 29, 2020, a reply was filed, accompanied by one (1) sheet containing one drawing figure. The reply conceded that the one sheet of drawings was inadvertently omitted but stated that the drawing figure was incorporated by reference under 37 CFR 1.57(b) because it was contained in prior-filed Application No. 16/231,132 to which benefit was claimed under 37 CFR 1.78 in the application data sheet submitted on filing, and requested that the application be amended to include the omitted drawing sheet.

On July 1, 2020, an updated filing receipt was mailed, reflecting a filing date of June 29, 2020. 

On June 29, 2021, the subject petition was filed. Petitioner assert that the application is entitled to a filing date of April 15, 2020 based on the incorporation by reference of the missing drawing sheet.

The mailing of a “Notice to File Missing Parts” or a “Notice of Omitted Item(s) in a Nonprovisional Application” stating that an item appears to have been omitted permits the 

As such, an applicant asserting that the missing drawing figures were in fact deposited in the USPTO with the application papers must file a petition (and the appropriate petition fee) with evidence of such deposit. An applicant desiring to submit the omitted drawings in a nonprovisional application and accept the date of such submission as the application filing date must file any omitted drawing(s) with an oath or declaration in compliance with 37 CFR 1.63 and 1.64 referring to such drawing(s) and a petition under 37 CFR 1.182 (with the petition fee under 37 CFR 1.17(h)) requesting the later filing date within two months of the date of the “Notice of Omitted Item(s) in a Nonprovisional Application” stating that an item appears to have been omitted (37 CFR 1.181(f)).  

MPEP 201.06(c)(IV) states that:

An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are "hereby incorporated by reference." The statement must appear in the specification. See 37 CFR 1.57(c) and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.

(Emphasis added)

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 120, 121, 365(c), or 386(c) and 37 CFR 1.78(d) for benefit of a prior-filed nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuing application is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). Note that pursuant to 37 CFR 1.57(b)(4), any amendment to an international design application pursuant to 37 CFR 1.57(b)(1) is 

Petitioner’s argument is persuasive. The paper filed June 29, 2020 neither asserting that the missing drawing figure was deposited June 29, 2020 nor requesting a filing date of the date the omitted items were deposited. Rather, petitioner asserts that Figure 1 is incorporated by reference on filing in accordance with 37 CFR 1.57(b). 

The paper filed June 29, 2020 requests that the application be amended pursuant to 37 CFR 1.57(b). As such, a preliminary amendment to add the omitted drawing figure was filed June 29, 2020. 

The filing date will be corrected to April 15, 2020.

This nonprovisional application is being forwarded to the Office of Patent Application Processing (OPAP) for further processing with a filing date of April 15, 2020.

Telephone inquiries should be directed to the undersigned at 571-272-3231. Inquiries related to OIPE processing should be directed to OPAP at 571-272-4000. Thereafter, the application will be forwarded to Technology Center 1627 for further processing and examination. 


/DOUGLAS I WOOD/Attorney Advisor, OPET